[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: APPLICATION FOR PREJUDGMENT REMEDY
The plaintiff seeks a prejudgment remedy to secure eight claims against the defendant, a building contractor. The plaintiff purchased the claims for $74,778.00 from eight sub-contractors who furnished material and labor to the defendant. When the sub-contractors assigned their claims to the plaintiff, they recited in the various assignment documents the value of their claims. These values amount to $137,674.54. The plaintiff seeks a prejudgment remedy to secure this latter amount.
The plaintiff sues for the value of labor and material furnished to the defendant. The plaintiff has the burden of establishing value. The best evidence as to value was the evidence that the plaintiff paid $74,778.00 for the assignments. In addition, three sub-contractors testified that the material and services which they furnished exceeded by $28,392.00 the amount plaintiff paid for their assignments. Accordingly, the court finds probable cause to secure a claim for $103,170.00 ($74,778.00 and $28,392.00).
For security, the plaintiff may garnish Albert Testa of Easton and Testa, Inc. to the extent of $120,000.00.
THIM, JUDGE